DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  In the last line it appears that “that” should be “than”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanakis (3,039,217) in view of Mutschler (1,895,938).
Stefanakis discloses a method comprising providing a frame with first 18 and second 12 spaced apart and opposed surfaces, with a first opening formed in the first surface and a second opening 16 into one of the first opening to provide a first decorative mirror assembly or the second opening to provide a second mirror assembly.
However, the openings do not include first and second abutment surfaces. Mutschler teaches that it was known in the art to provide a double-sided frame with first and second abutment surfaces to hold the items in the frame. See Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Stefanakis with first and second abutment surfaces, as taught by Mutschler, in order to hold the items in the frame.
Regarding claim 20, the title of the Stefanakis patent indicates that the mirror is removable and reversible.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanakis (3,039,217) in view of Mutschler (1,895,938), as applied to claim 18, above, and further in view of Skinner (2015/0075046).
Stefanakis discloses the method substantially as claimed, as set forth above. However, the mirror is retained in the frame by a flange of the frame, as seen in Fig. 2. Skinner teaches that it was known in the art to use retainers 20 for the same purpose as the flange disclosed by Stefanakis. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute retainers for the flange disclosed by Stefanakis because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanakis (3,039,217) in view of Mutschler (1,895,938), as applied to claim 18, above, and further in view of Manoil (1,946,705).
Stefanakis discloses the method substantially as claimed, as set forth above. However, the first decorative surface disclosed by Stefanakis appears to be the same as the second decorative surface. .
 Allowable Subject Matter
Claims 1-4, 7, 8, 10-17, 21, and 24 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art retaining clips are either located behind the display item, and thus out of sight, or behind flanges, and thus also out of sight. There is no need, and thus no suggestion in the prior art, to obscure the clips with a trim member.
Regarding claim 23, the prior art retaining clips are either located behind the display item, and thus out of sight, or behind flanges, and thus also out of sight. There is no need, and therefore no suggestion in the prior art, to obscure the clips with a trim member.
Regarding claim 24, the prior art frames do not include first and second risers with the features recited, in combination with the other limitations of the claim.
Claims 10 2-4, 7, 8, 10-17, and 21 are allowed based upon their dependency, respectively.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GARY C HOGE/Primary Examiner, Art Unit 3631